

117 S2156 IS: Equal Enforcement of Cocaine Laws Act
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2156IN THE SENATE OF THE UNITED STATESJune 22, 2021Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo eliminate the disparity in sentencing for cocaine offenses, and for other purposes.1.Short titleThis Act may be cited as the Equal Enforcement of Cocaine Laws Act.2.Elimination of increased penalties for cocaine offenses where the cocaine involved is cocaine base(a)Controlled Substances ActSection 401(b)(1) of the Controlled Substances Act (21 U.S.C. 841(b)(1)) is amended—(1)in subparagraph (A)—(A)in clause (ii), in the matter preceding subclause (I), by striking 5 kilograms and inserting 280 grams;(B)by striking clause (iii); and(C)by redesignating clauses (iv) through (viii) as clauses (iii) through (vii), respectively; and(2)in subparagraph (B)—(A)in clause (ii), in the matter preceding subclause (I), by striking 500 grams and inserting 28 grams;(B)by striking clause (iii); and(C)by redesignating clauses (iv) through (viii) as clauses (iii) through (vii), respectively.(b)Controlled Substances Import and Export ActSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (B), in the matter preceding clause (i), by striking 5 kilograms and inserting 280 grams;(B)by striking subparagraph (C);(C)by redesignating subparagraphs (D) through (H) as subparagraphs (C) through (G), respectively; and(D)in subparagraph (G), as so redesignated, by striking the period at the end and inserting a semicolon; and(2)in paragraph (2)—(A)in subparagraph (B), in the matter preceding clause (i), by striking 500 grams and inserting 28 grams;(B)by striking subparagraph (C);(C)by redesignating subparagraphs (D) through (H) as subparagraphs (C) through (G), respectively; and(D)in subparagraph (G), as so redesignated, by striking the period at the end and inserting a semicolon.(c)Applicability to pending casesThis section, and the amendments made by this section, shall apply to any sentence imposed after the date of enactment of this Act, regardless of when the offense was committed.